DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction 
Claims 1-9 have been examined in this application. Claims 1-4 and 8 are amended. Claim 9 is new. This is a Non-Final Office Action in response to Arguments and Amendments filed on 7/2/2020.

Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.



Response to Arguments
In response to the “Status Summary” section on page 5, the Applicant requests clarification on the status of the foreign priority documents. The foreign priority documents have been received and the Office Action summary page has been adjusted accordingly. 

In response to the “Claim interpretation” section on page 6, the Applicant argues that the “force feedback unit” has been modified to “an assistance reaction force generator” and argues that the interpretation should be withdrawn. However, this claim language s till invokes 112(f) because “generator” is a generic placeholder and there is not sufficient structure provided in the claim limitation to perform the claimed function. See 112(f) and 112(b) sections below. 
	In response to the “Claim Rejections – 35 USC 112” section on pages 6-7, the Applicant argues that the amended claim limitations successfully overcome the 112b rejection. The majority of the 112(b) rejections are overcome. However, there are still 112(b) issues outstanding. Please see 112(b) section of the office action below.
	In response to the “Claim Rejections - 35 U.S.C. 103” section on pages 7-8, the Applicant argues that the prior art does not disclose the claim limitations. Specifically, the Applicant argues that Takiguchi does not disclose controlling a braking force because it merely discloses a pedal that stops accelerating the vehicle when it is released. In contrast, the Applicant argues, claim 1 language indicates that the active pedal is configured to “apply a braking force … when the amount of manipulation falls below a second predetermined value equal to or smaller than the first predetermined value”. The entire limitation is stated, “an active pedal configured to control a driving force and a braking force of a vehicle such that the vehicle is accelerated when an amount of manipulation exceeds a first predetermined value and the vehicle is decelerated when the amount of manipulation falls below a second predetermined value equal to or smaller than the first predetermined value”. Under the broadest reasonable interpretation of this limitation read as a whole, the phrase “… such that the vehicle is accelerated when an amount of manipulation exceeds a first predetermined value and the vehicle is decelerated when the amount of manipulation falls below a second predetermined value equal to or Mori et al. (JP 2015/2227097A).


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	a) In Claim 1, “… an assistance reaction force generator configured to apply a force to the active pedal when a current speed of the vehicle exceeds the reference speed …”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification does not provide structure to these claim limitation(s) 
a) In Claim 1, the specification does not provide sufficient structure for “an assistance reaction force generator”. The specification in paragraph 0043 notes a reaction force generator 15 capable of causing a force on a pedal. However, the generator is simply referred to as a “mechanism” and there is no associated structure disclosed for the reaction force generator 15 that performs the force control. See 112(b) rejection. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

  Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “… an assistance reaction force generator configured to apply a force to the active pedal when a current speed of the vehicle exceeds the reference speed…” the wording is unclear because the limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  “An assistance reaction force generator” is interpreted to be a processor with instructions/ algorithms for adjusting an acceleration and deceleration. Furthermore, the wording is unclear because it is unclear how “assistance” in “assistance reaction force” further narrows the type of force being 
Claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected claim 1 and for failing to cure the deficiencies listed above. 
Regarding claims invoking 35 USC 112(f) and rejected under 35 USC 112(b):
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Takiguchi et al. (US 2013/0304317 A1) in view of Mori et al. (JP 2015/2227097A) in further view of Nagata (US 2014/0180568 A1). 
As per Claim 1, Takiguchi et al. discloses a driving assistance control device comprising: 
 an active pedal configured to control a driving force such that the vehicle is accelerated when an amount of manipulation exceeds a first predetermined value and the vehicle is decelerated when the amount of manipulation falls below a second predetermined value equal to or smaller than the first predetermined value ([0001, 0042-0043, 0050]; Accelerator pedal 12 (active pedal) is configured to control acceleration and deceleration such that the vehicle is accelerated when operation amount is increased (manipulation exceeds a first predetermined value) and decelerated when operation amount is decreased and restored to original position (second predetermined value equal to the first predetermined value)).

Takiguchi et al. discloses an active pedal, Takiguchi et al. does not disclose: that the active pedal controls a braking force. 

However, Mori et al. teaches: that the active pedal controls a braking force ([0033, 0064-0065, 0067]; Fig. 6 Deceleration is provided by brake mechanism 14 which is a hydraulic brake device when manipulation is less than [Symbol font/0x71]ref1).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takiguchi et al. to include the limitations above as detailed in Mori et al. with the motivation being to improve the operability of the vehicle and allow for gentle acceleration/ deceleration as detailed in Mori et al. [0008-0009]. An alternate motivation is provided in Sarmiento US 4,273,211 A (1:15-20) which details that it is helpful to have acceleration and braking capabilities on the same pedal in order to facilitate emergency operation and save time for shifting of the operating foot from gas to a brake pedal.  
	
	Furthermore, Takiguchi et al. discloses:
	an electronic control unit ([0042]; Fig 1 ECU 22 (Electronic control unit)) configured to 
detect a potential risk area ([0045, 0054]; Fig. 1 - Fig. 2 Step S1 ECU 22 with navigation device 20 detects position of curve ahead (potential risk area)), and 
determine a reference speed based on a positional relationship between the vehicle and the potential risk area ([0047, 0056-0058], Fig. 1 – Fig. 2 Step S2, Fig. 4B ECU 22 includes target speed calculator 22B, which calculates the target speed before entering the curve, Vtf1 (reference speed) based on a positional relationship between the vehicle and the curve (potential risk area)) and 
 ([0042, 0048-0050, 0060-0061]; Fig. 1-Fig. 2 Step S3 – Step S4, Fig. 5, ECU 22 including reaction force controller 22c and reaction force applying mechanism 24 (force feedback unit) applies a reaction force (assistance reaction force) to the accelerator pedal (active pedal) when present speed (current speed) exceeds target speed (reference speed). Force is applied in a direction that restores the pedal to original position (direction in which the amount of manipulation is reduced)).

Takiguchi et al. does not disclose: 
the potential risk area being an area in which an obstacle entering a scheduled traveling route is likely to be present
the reference speed being a speed of the vehicle at which contact between the vehicle and the obstacle is avoided even when the obstacle enters the scheduled traveling route of the vehicle from the potential risk area when the potential risk area is detected;

	However, Nagata teaches: 
the potential risk area being an area in which an obstacle entering a scheduled traveling route is likely to be present ([0032, 0034, 0039]; Fig. 1 Fig. 2, Dead zone area (potential risk area) is detected where moving body may enter a scheduled traveling route)
the reference speed being a speed of the vehicle at which contact between the vehicle and the obstacle is avoided even when the obstacle enters the scheduled traveling route of the vehicle from the potential risk area when the potential risk area is detected ([0041-0042, 0079]; Fig, 2, Fig. 8 Target speed (reference speed) is calculated based on distance L between the vehicle and the dead zone area (potential risk area), the target speed (reference speed) being a speed at which there is no possibility of contact)

Takiguchi et al. and Nagata are analogous arts because they are both directed towards operating a vehicle in a safe manner proximate to a risk area. Takiguchi et al. is directed to speed control when a risk area is a curve and Nagata teaches speed control in a risk area that includes a curve (Fig. 2) that may have an obstacle enter the traveling direction of the vehicle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takiguchi et al. to provide the aforementioned limitations taught by Nagata with the motivation being to improve safety of the vehicle as detailed in Nagata [0005, 0007]. 

As per Claim 2, Takiguchi et al. discloses the driving assistance control device according to claim 1, wherein the assistance reaction force generator is configured to increase the force to be applied to the active pedal as a difference between the current speed and the reference speed is increased ([0060-0061]; Fig. 5 Increase in reaction force (assistance reaction force) applied to the accelerator pedal (active pedal) as difference between actual speed (current speed) exceeds the target speed (reference speed) is greater). 

As per Claim 3, Takiguchi et al. discloses the driving assistance control device according to claim 1, wherein the assistance reaction force generator is configured to increase the force to be applied to the active pedal as the amount of manipulation of the active pedal is increased ([0042-0043, 0050, 0060]; Fig. 1, ECU 22 with reaction force controller 22C and reaction force applying mechanism 24 (force feedback unit) considers operation amount in order to determine required reaction force to get to target vehicle speed. Furthermore, an increase in pedal manipulation results in an increase in speed difference which causes an increase in the assistance reaction force). 

As per Claim 5, Takiguchi et al. discloses the driving assistance control device according to claim 1, 

Takiguchi et al. does not disclose: 
wherein the reference speed is a speed at which contact between the vehicle and the obstacle is avoided due to emergency avoidance braking even when the obstacle enters the scheduled traveling route of the vehicle from the potential risk area.

	However, Nagata teaches: 
wherein the reference speed is a speed at which contact between the vehicle and the obstacle is avoided due to emergency avoidance braking even when the obstacle enters the scheduled traveling route of the vehicle from the potential risk area ([0037, 0041-0042, 0079]; Fig, 2, Fig. 8 Target speed (i.e. reference speed) is a speed at which there is no possibility of contact because vehicle speed has slowed (emergency avoidance braking) even when the obstacle enters the scheduled traveling route of the vehicle from the dead zone (potential risk area))
	The motivation to combine Takiguchi et al. and Nagata is provided in rejection to claim 1. 

As per Claim 6, Takiguchi et al. discloses the driving assistance control device according to claim 1, wherein the electronic control unit is configured to calculate the reference speed based on a distance between the vehicle and the potential risk area ([0056-0058]; Fig. 4B ECU 22 calculates target speed (reference speed) based on a distance between the vehicle and the curve location (potential risk area)).

Takiguchi et al. does not disclose:
calculate the reference speed based on a distance in a lateral direction between the vehicle and the potential risk area

	However, Nagata teaches: 
calculate the reference speed based on a distance in a lateral direction between the vehicle and the potential risk area ([0050-0052, 0060]; Fig. 2, Target speed (reference speed) is calculated based on position of moving object at border of potential risk area, (for example: P3) which includes distances in the lateral direction).
	The motivation to combine Takiguchi et al. and Nagata is provided in rejection to claim 1.

As per Claim 7, Takiguchi et al. discloses the driving assistance control device according to claim 1, 
Takiguchi et al. does not disclose:
wherein the potential risk area is a blind spot area when viewed from the vehicle.

However, Nagata teaches: 
wherein the potential risk area is a blind spot area when viewed from the vehicle ([0032] Dead zone (i.e. potential risk area) is based an area blocked from driver field of view).
The motivation to combine Takiguchi et al. and Nagata is provided in rejection to claim 1.

 Claim 9, Takiguchi et al. discloses The driving assistance control device according to claim 1,
Takiguchi et al. does not disclose: wherein the braking force is applied by a hydraulic brake device. 

However, Mori et al. teaches: wherein the braking force is applied by a hydraulic brake device ([0033, 0064-0065, 0067]; Fig. 6 Deceleration is provided by brake mechanism 14 which is a hydraulic brake device when manipulation is less than [Symbol font/0x71]ref1).

The motivation to combine Takiguchi et al. and Mori et al. is provided in rejection to claim 1. 

While Claim 3 is rejected above under 35 U.S.C. 103 as being unpatentable over Takiguchi et al. (US 2013/0304317 A1) in view of Mori et al. (JP 2015/2227097A) in further view of Nagata (US 2014/0180568 A1) under the broadest reasonable interpretation of the limitations which only requires the claim function to be performed as a manipulation amount increase, an alternative rejection is provided below for the sake of compact prosecution based on the instant application specification’s use of the determining the force based on the manipulation amount. Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takiguchi et al. (US 2013/0304317 A1) in view of Mori et al. (JP 2015/2227097A) in further view of Nagata (US 2014/0180568 A1) in further view of Inoue et al. (US 2012/0022759 A1). 

Inou et al. teaches: wherein the assistance reaction force generator is configured to increase the force applied to the active pedal as the amount of manipulation of the active pedal is increased ([0026, 0081] Accelerator reactive force is larger based a larger operation state is larger (increased manipulation)). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takiguchi et al. to include the above limitations as detailed in Inoue et al. with the motivation being to more effectively allow the driver to notice the variation as detailed in Inoue et al. [0081].

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Takiguchi et al. (US 2013/0304317 A1) in view of Mori et al. (JP 2015/2227097A) in further view of Nagata (US 2014/0180568 A1) in further view of Grimm et al. (US 2007/0050130 A1)

As per Claim 4, Takiguchi et al. discloses the driving assistance control device according to claim 1, wherein when a potential risk index value represented by V-Vmin using the current speed V and the reference speed Vmin is equal to or greater than a threshold value and equal to or smaller than 1, the force feedback unit is configured to increase the assistance reaction force to be applied to the active pedal as the potential risk index value is greater ([0060-0061]; Fig. 5 When [Symbol font/0x44]V, which is the difference between the actual speed and the target speed before entering the curve Vtf1 (potential risk index value represented by V-Vmin) is greater than a threshold the reaction force is increased as [Symbol font/0x44]V (potential index value) is greater). 

Takiguchi et al discloses that when a potential risk index value is greater than a threshold and equal to or smaller than 1, increasing the assistance reaction force to be applied to the active pedal as the potential risk index value is greater. However, Takiguchi et al. does not explicitly disclose an (as evidenced in paragraph [0169] in D’sa et al. (US 2018/0050673 A1) – supported in provisional application 62,442,190). 

Takiguchi et al. discloses the claimed limitations but Takiguchi et al. does not disclose that the speed difference is represented as a proportion of the reference speed (V-Vmin)/Vmin, (potential risk index value represented by V/Vmin – 1).  

However, Grimm et al. teaches the known technique of representing the speed difference as a proportion of the reference speed (the potential risk index value is represented by V/Vmin – 1) ([0028] Cautionary threshold (potential risk index value) is based on a percent exceedance of the speed limit: Warning percent = (V – Vspeed limit)/Vspeed limit = V/Vspeed limit – 1 (represented by V/Vmin -1))
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takiguchi et al. to include a potential risk index value represented by V/Vmin – 1 as detailed in Grimm et al. with the motivation being to alert the driver and increase safety as detailed in Grimm et al. [0026].  

As per Claim 8, Takiguchi et al. discloses the driving assistance control device according to claim 4, wherein the assistance reaction force applied by the assistance reaction force generator is proportional to a first order lag value of the potential risk index value ([0060-0061]; Fig. 5 Reaction force applied is linearly proportional to V-Vmin (potential risk index value)).
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNMARIE IRWIN whose telephone number is (571)272-5120.  The examiner can normally be reached on Monday - Thursday, 6:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski, can be reached at 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.I./Examiner, Art Unit 3669                                                                                                                                                                                                        

/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619